Franklin App. No. 06AP-523, 2007-Ohio-1295. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Journal Entry filed March 22, 2007:
“Whether a trial court must strictly comply with the requirement in Crim.R. 11(C) that it inform the defendant that by entering a plea, the defendant waives the right to have the state prove guilt beyond a reasonable doubt.”
The conflict cases are State v. Scott (1996), 113 Ohio App.3d 401, State v. Cogar (Oct. 20, 1993), Summit App. No. CA-16234, and State v. Shinkle (Aug. 18, 1998), Scioto App. No. 98CA2560.
Sua sponte, cause consolidated with 2007-0657, State v. Veney, Franklin App. No. 06AP-523, 2007-Ohio-1295.